Citation Nr: 1432488	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's January 2012 Remand, the Veteran underwent VA examination in May 2012.  After performing a psychological evaluation of the Veteran, the VA examiner found the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  Rather, the VA examiner diagnosed depressive disorder and alcohol abuse.  In particular, the VA examiner found the Veteran was not exposed to a traumatic event during active duty.  In addition, the VA examiner reported that the Veteran did not talk about the stress of his military service during the examination.  As such, the VA examiner found the Veteran's symptoms of depression and alcohol dependence were not related to active duty but were more likely related to his retirement.    

Upon review, the Board finds the examination and opinion inadequate for purposes of determining service connection.  First, the Veteran's service personnel records demonstrate receipt of the Combat Infantryman Badge and thus establish that he engaged in combat with the enemy.  38 U.S.C.A. § 1154(a) (West 2002).  As a result, the Veteran's lay testimony is sufficient to verify his reported in-service stressors for service connection purposes.  In addition, the Veteran asserts in a November 2012 written statement that the VA examiner did not ask about his service in Vietnam during the VA examination.  As such, it does not appear that the VA examiner's opinion was based on consideration of the Veteran's lay statements concerning his in-service stressors.  Moreover, the VA examiner did not comment on the August 2009 PTSD Assessment Results submitted by the Veteran in support of the appeal.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, in order to satisfy VA's duty to assist, the Board finds remand is warranted in order to afford the Veteran an additional VA examination to determine whether an acquired psychiatric disorder, to include PTSD and depressive disorder, is causally or etiologically related to active duty.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  The examination should be performed by an examiner other than the author of the May 2012 VA examination report.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the claims file, to include the service treatment records, VA examination reports, and the lay statements of record, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-IV criteria are not met.  In this respect, the examiner is reminded that the Veteran's in-service stressors have been verified for service connection purposes to the extent that they are consistent with the circumstance, conditions, or hardships of his service  to include receipt of the Combat Infantryman's Badge.  The Veteran's lay reports of combat-related stressors should be considered verified.

For each diagnosed acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder is causally or etiologically related to the Veteran's active duty service, to include his verified in-service stressors of firefights, ambushes, mortar attacks, and the deaths of fellow soldiers.  The examiner should also specifically comment on all diagnoses of acquired psychiatric disorders rendered during the pendency of the appeal as well as the August 2009 PTSD Assessment Results.

In providing the requested opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

2. Thereafter, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



